Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
	This communication is in response to the amendment filed 4/12/2021. Claims 1, 2, 4-10, 12, 13, 15, and 16 have been amended. Claim 3 has been canceled. Claims 1, 2, 4-10, 12, 13, 15, and 16 remain pending and have been examined.

Specification
Applicant’s amendment to the specification filed 4/12/2021 is acknowledged.

Response to Arguments
A.	Applicant's arguments with respect to the rejection of claims 1, 2, 4-10, 12, 13, 15, and 16 under 35 USC 101 have been fully considered but are not persuasive. 
Applicant argues starting on page 13 that the claims are not directed to an abstract idea on the basis that they recite an improvement to a technological process. Examiner respectfully disagrees. Applicant asserts that the claims recite the appointment request being received from an electronic device, that the duration of the medical imaging process, is calculated based upon the region to be scanned and the presently installed acquisition coil, and that “an improved scheduling process is realized that solves technological issues such as, for example, inefficient appointment scheduling that requires excessive acquisition coil changes between appointments, increasing wait times.” However, the calculation of the duration of the medical imaging process 

    PNG
    media_image1.png
    580
    597
    media_image1.png
    Greyscale

The use of an electronic device to receive the appointment request constitutes an additional element under Step 2A Prong 2. However, as addressed below in the rejection, the electronic device only constitutes instructions to implement the abstract idea using computer hardware. 
Applicant further argues that the claims include additional elements which integrate the judicial exception into a practical application. Applicant cites promulgated Example 42 in the Abstract Idea Examples, and asserts that “in the present claims as amended, the scheduling 
  The rejection of claims 1, 2, 4-10, 12, 13, 15, and 16 under 35 USC 101 is maintained.

B.	Applicant’s arguments with respect to the rejection of claim 12 under 35 USC 102 and claims 1, 2, 4-10, 13, 15, and 16 under 35 USC 103 have been fully considered and are persuasive.  The corresponding rejections have been withdrawn. 

Claim Objections
The previous objection to claim 1 is withdrawn based on the amendment filed 4/12/2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1, 2, 4-10, 12, 13, 15, and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1, 2, 4-10, 12, and 13 are drawn to methods, claim 15 is drawn to a non-transitory computer readable medium, and claim 16 is drawn to an apparatus, each of which is within the four statutory categories. Claims 1, 2, 4-10, 12, 13, 15, and 16 are further directed to an abstract idea on the grounds set out in detail below. 

Step 2A(1)
Claim 1 recites, in part, performing the steps of:
receiving a transmitted appointment request made by a patient; 
automatically acquiring at least one patient attribute that indicates a region of the patient’s body that is to be examined via a medical imaging process performed by a medical imaging apparatus; 
automatically transmitting the at least one patient attribute; 
calculating a duration of a medical imaging process to be performed by the medical imaging apparatus based on the patient attribute and a type of acquisition coil that is installed in the medical imaging apparatus at the time the appointment request is received;
automatically transmitting the duration of the medical imaging process to be performed by the medical imaging apparatus; 
automatically selecting an appointment as a function of the duration of the medical imaging process to be performed by the medical imaging apparatus and an availability of a medical imaging apparatus; and 
automatically storing the selected appointment.

The above steps recite an abstract idea in the form of managing personal behavior or interactions between people, and therefore recite a method of organizing human activity. Fundamentally the process is that of scheduling a medical imaging appointment for a patient by determining a duration of an imaging process based on received attributes of the patient indicating a region of the patient’s body to be imaged and a type of acquisition coil installed in the medical imaging apparatus when the appointment request is received, and then selecting the appointment based on the availability of an imaging apparatus. Scheduling an appointment for a patient to have an imaging procedure performed is a routine human activity performed by medical service providers through interactions with patients, as is using information about the patient and a calculated duration of the imaging process to determine the appointment.
Examiner notes that the element reciting “the medical imaging apparatus” falls within the scope of the abstract idea in the context of the above limitations because it is only recited in those limitations as describing the imaging process and duration data (i.e. the duration is of a medical imaging process to be performed by the medical imaging apparatus), and is not recited as structure independently performing a function within the method.

Claim 12 
receiving an appointment request and at least one patient, the at least one patient attribute indicating a region of the patient's body that is to be examined via a medical imaging process performed by the medical imaging apparatus;
automatically calculating a duration of a medical imaging process to be performed by the medical imaging apparatus based on the at least one patient attribute and a type of acquisition coil that is installed in the medical imaging apparatus at the time an appointment request is received,
wherein the appointment request is made by a patient,
selecting an appointment time slot as a function of the duration of the medical imaging process to be performed by the medical imaging apparatus and an availability of the medical imaging apparatus, and
wherein the duration of the medical imaging process includes a preparation time of the medical imaging process, an acquisition time of the medical imaging process, a post-processing time of the medical imaging process, and a changeover time for swapping an acquisition coil of the medical imaging apparatus.

The above steps recite an abstract idea in the form of managing personal behavior or interactions between people, and therefore recite a method of organizing human activity. Fundamentally the process is that of scheduling a medical imaging appointment for a patient by determining a duration of an imaging process based on received attributes of the patient indicating a region of the patient’s body to be imaged and a type of acquisition coil installed in the medical imaging apparatus when the appointment request is received, and then selecting the appointment based on the availability of an imaging apparatus. Scheduling an appointment for a 
Examiner notes that the element reciting “the medical imaging apparatus” falls within the scope of the abstract idea in the context of the above limitations because it is only recited as in those limitations as describing the imaging process and duration data (i.e. the duration is of a medical imaging process to be performed by the medical imaging apparatus), and is not recited as structure independently performing a function.

Claim 15 recites, in part, performing the steps of:
receiving a transmitted appointment request made by a patient; 
automatically receiving at least one patient attribute that indicates a region of the patient’s body that is to be examined via a medical imaging process performed by a medical imaging apparatus; 
automatically transmitting the at least one patient attribute calculating a duration of a medical imaging process to be performed by the medical imaging apparatus based on the at least one patient attribute and a type of acquisition coil that is installed in the medical imaging apparatus at the time the appointment request is received;
automatically receiving the duration of the medical imaging process; 
automatically selecting an appointment as a function of the duration of the medical imaging process to be performed by the medical imaging apparatus and an availability of the medical imaging apparatus; and 
automatically storing the selected appointment.

The above steps recite an abstract idea in the form of managing personal behavior or interactions between people, and therefore recite a method of organizing human activity. Fundamentally the process is that of scheduling a medical imaging appointment for a patient by determining a duration of an imaging process based on received attributes of the patient indicating a region of the patient’s body to be imaged and a type of acquisition coil installed in the medical imaging apparatus when the appointment request is received, and then selecting the appointment based on the availability of an imaging apparatus. Scheduling an appointment for a patient to have an imaging procedure performed is a routine human activity performed by medical service providers through interactions with patients, as is using information about the patient and a calculated duration of the imaging process to determine the appointment.
Examiner notes that the element reciting “the medical imaging apparatus” falls within the scope of the abstract idea in the context of the above limitations because it is only recited as in those limitations as describing the imaging process and duration data (i.e. the duration is of a medical imaging process to be performed by the medical imaging apparatus), and is not recited as structure independently performing a function.

Claim 16 recites, in part, performing the steps of:
receiving a transmitted appointment request made by a patient; 
automatically acquiring at least one patient attribute that indicates a region of the patient’s body that is to be examined via a medical imaging process performed by the medical imagining apparatus; 
automatically transmitting the patient attribute calculating a duration of a medical imaging process to be performed by the medical imaging apparatus based on the at least one patient attribute and a type of acquisition coil that is installed in the medical imaging apparatus at the time the appointment request is received;
automatically receiving the duration of the medical imaging process; 
automatically selecting an appointment as a function of the duration of the medical imaging process to be performed by the medical imaging apparatus and an availability of the medical imaging apparatus; and 
automatically storing the selected appointment.

The above steps recite an abstract idea in the form of managing personal behavior or interactions between people, and therefore recite a method of organizing human activity. Fundamentally the process is that of scheduling a medical imaging appointment for a patient by determining a duration of an imaging process based on received attributes of the patient indicating a region of the patient’s body to be imaged and a type of acquisition coil installed in the medical imaging apparatus when the appointment request is received, and then selecting the appointment based on the availability of an imaging apparatus. Scheduling an appointment for a patient to have an imaging procedure performed is a routine human activity performed by medical service providers through interactions with patients, as is using information about the patient and a calculated duration of the imaging process to determine the appointment.
Examiner notes that the element reciting “the medical imaging apparatus” falls within the scope of the abstract idea in the context of the above limitations because it is only recited as in those limitations as describing the imaging process and duration data (i.e. the duration is of a 

Step 2A(2)
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to: 

A.	Instructions to Implement the Judicial Exception. MPEP 2106.05(f) 
Claim 1 additionally recites 1) an appointments scheduling system which performs data processing functions such as receiving the transmitted appointment request, acquiring the patient attribute, and transmitting the patient attribute to the medical imaging apparatus as encrypted data packets, 2) an electronic device which electronically transmits the appointment request, 3) a medical imaging apparatus which is recited as receiving the patient attribute and calculating the duration of the medical imaging process, and 4) a memory recited as used to store the appointment.

Claim 12 additionally recites 1) an appointments scheduling system which performs data processing functions such as receiving the transmitted appointment request from an electronic device, providing the patient attribute via encrypted data packets, and selecting the appointment time slot, and 2) an electronic device which electronically transmits the appointment request.

Claim 15 additionally recites a) a non-transitory computer readable data storage medium recited as encoded with programming instructions, b) an electronic device which electronically 

Claim 16 additionally recites a) a medical imaging apparatus which receives the patient attribute and calculates the duration of the medical imaging process, b) an electronic device which electronically transmits the appointment request, c) a scheduling computer which performs data processing functions such as receiving the appointment request and patient attribute, automatically transmitting the patient attribute to the medical imaging apparatus as encrypted data packets, and selecting the appointment, and d) a memory recited as storing the selected appointment.

Page 2 lines 14-22 of Applicant’s specification describe the appointments scheduling system as any of a PC, an online server, or a call center, and is given its broadest reasonable interpretation as a general computing element.  Pages 8 and 13 further describes the appointments scheduling system storing the appointment, and the storage function of the appointments scheduling system as performed using a general data medium.
Page 2 lines 16-22 further describes a patient requesting an appointment using a website. The electronic device is therefore given its broadest reasonable interpretation as a generic computing device capable of communicating with a website.

Page 12 lines 3-6 describe the non-transitory computer readable data storage medium as any type of removable data storage medium having program code including PCs or server hard disks.
Each of the above elements only amounts to mere instructions to implement the abstract idea using computing elements or other machinery as a tool. For example, the appointments scheduling system is recited as performing various data processing and communication functions such as receiving and processing appointment requests and patient attributes as well as selecting the appointment based on the duration, and is described in the disclosure as any of a number of different computing elements. While the medical imaging apparatus is recited in claim 15 as providing the duration information, the disclosure only provides a broad description of the imaging apparatus performing this function. Based on the disclosure the imaging apparatus is only functioning as a general computing element which returns the requested information based on the patient attribute. 
These additional elements are therefore not sufficient to integrate the abstract idea into a practical application.

The above claims, as a whole, are therefore directed to an abstract idea.

Step 2B
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of:
A.	Instructions to Implement the Judicial Exception. MPEP 2106.05(f)
As explained above, claims 1, 12, 15, and 16 only recite the appointments scheduling system, electronic device, medical imaging apparatus, non-transitory computer readable data storage medium, and memory as tools for performing the steps of the abstract idea, and mere instructions to perform the abstract idea using a computer is not sufficient to amount to significantly more than the abstract idea. MPEP 2106.05(f)

Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.

Depending Claims

Claim 2 recites providing the selected appointment as an output. This limitation falls within the scope of the abstract idea as set out above. 
Claim 2 additionally recites providing the output on an interface of the appointments scheduling system. Page 4 lines 1-4 describes the interface as a point of access to other software systems, while page 13 lines 3 and 4 only broadly describe the interface as providing the 

Claim 4 recites determining an estimated duration of an ongoing medical imaging process during the ongoing medical imaging process, forwarding the estimated duration of the ongoing medical imaging process, calculating an estimated end time of the ongoing medical imaging process using a difference between the estimated duration of the ongoing medical imaging process and the duration of the medical imaging process to be performed by the medical imaging apparatus at the time the appointment request was received; and when the end time exceeds a predetermined threshold time, adjusting appointments subsequent to the selected appointment. These limitations fall within the scope of the abstract idea as set out above. 
Claim 4 additionally recites the appointment scheduling system as adjusting the appointments subsequent to the selected appointment. As addressed above, the disclosure only describes the appointment scheduling system as a generic computing element, and using a computing element to perform data processing functions such as adjusting scheduled appointments only amounts to instructions to implement the abstract idea using computers as tools. The additional elements above therefore do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim 5 recites providing a setup time of the medical imaging apparatus as a function of the patient attribute, wherein the act of selecting the appointment comprises selecting the appointment using the setup time. This limitation falls within the scope of the abstract idea as set out above. 
Claim 5 additionally recites the appointment scheduling system as receiving the set up time and using the setup time to select the appointment, and the medical imaging apparatus as providing the setup time. As addressed above, the disclosure only describes the appointment scheduling system as a generic computing element, and using a computing element to perform data processing functions such as receiving the setup time and using that information to select the appointment only amounts to instructions to implement the abstract idea using computers as tools. Furthermore, the disclosure only provides a broad description of the imaging apparatus performing the function of determining the setup time. Based on the disclosure the imaging apparatus is only functioning as a general computing element which returns the requested information, and only amounts to instructions to implement the abstract idea using computers as tools. The additional elements above therefore do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim 6 recites wherein the act of selecting the appointment comprises selecting the appointment from among successive appointment slots for medical imaging processes having the same type of acquisition coil such that no setup times are required between the successive appointments due to changing the acquisition coil. These limitations fall within the scope of the abstract idea as set out above. 
Claim 6 additionally recites the appointment scheduling system as performing the function of selecting the appointment. As addressed above, the disclosure only describes the appointment scheduling system as a generic computing element, and using a computing element to perform data processing functions such as selecting the appointment based on criteria only amounts to instructions to implement the abstract idea using computers as tools. The additional elements above therefore do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim 7 recites wherein the duration of the medical imaging process is calculated using averaged durations from medical imaging processes performed on the medical imaging apparatus over a period of time. These limitations fall within the scope of the abstract idea as set out above. 

Claim 8 recites wherein the at least one patient attribute further includes an attribute selected from the group consisting of a name of the patient, a type of imaging process, the type of acquisition coil, an implant present in the patient, and information provided by the patient. These limitations fall within the scope of the abstract idea as set out above. 

Claim 9 recites wherein when a declined appointment is reported, generating at least one further appointment by repeating the act of selecting the appointment, transmitting the further appointment to the patient requesting an acknowledgment from the patient, wherein the further appointment is stored when the acknowledgment is positive. These limitations fall within the scope of the abstract idea as set out above. 
Claim 9 additionally recites the appointments scheduling system as performing the functions of receiving the report of the declined appointment and acknowledgement as well as generating the further appointment, and the electronic device associated with the patient as performing the function of receiving the further appointment. As addressed above, the disclosure only describes the appointment scheduling system as a generic computing element, and describes the electronic device based on a patient requesting an appointment using a website. The electronic device is therefore given its broadest reasonable interpretation as a generic computing device capable of communicating with a website. Using generic computing elements to perform data processing functions such as receiving data sent from a user, receiving data for presentation to a user, and processing data based on a user reply only amounts to instructions to implement the abstract idea using computers as tools and do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim 10 recites determining an availability of the medical imaging apparatus on the basis of multiple medical imaging apparatuses distributed over a plurality of service centers. These limitations fall within the scope of the abstract idea as set out above. Examiner notes that the elements reciting “the medical imaging apparatus” and “multiple medical imaging apparatuses distributed over a plurality of service centers” do not constitute additional elements because they are describing the a type of data rather than describing structure of a medical imaging apparatus and multiple medical imaging apparatuses distributed over a plurality of service centers performing respective functions within the claim.

Claim 13 recites wherein the act of calculating the duration of the medical imaging process is performed in accordance with at least one of constantly or in accordance with a schedule based upon one of predefined values, values determined during operation of the medical imaging apparatus, or manual inputs. These limitations fall within the scope of the abstract idea as set out above. 
Claim 13 additionally recites the medical imaging apparatus as receiving the manual inputs. However, the specification does not describe the medical imaging apparatus in this function beyond a generalized description of the function on page 10 line 19. The use of a medical imaging apparatus as a mechanism to receive user input only amounts to instructions to implement the abstract idea using computers as tools, and does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.
Claims 1, 2, 4-10, 12, 13, 15, and 16 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

	Claim Rejections - 35 USC § 112
The previous rejection of claim 6 under 35 USC 112(a) is withdrawn based on the amendment filed 4/12/2021.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The recitation in claim 10 of “determining an availability of the medical imaging apparatus on the basis of multiple medical imaging apparatuses distributed over a plurality of service centers” appears to constitute new matter. While page 8 lines 12-21 of the specification as originally filed describes determining an availability of a medical imaging process on the basis of multiple medical imaging apparatuses distributed over a plurality of service centers, no disclosure is provided of determining an availability of the medical imaging apparatus in this way. Examiner notes that the claim recites determining the availability of the specific previously recited medical imagining apparatus on the basis of the multiple other medical imaging apparatuses rather than reciting, for example, determining an availability of any medical imagining apparatus on the basis of multiple medical imaging apparatuses.


	
	Claim Rejections - 35 USC § 112
The previous rejection of claims 1-10 and 15 under 35 USC 112(b) is withdrawn based on the amendment filed 4/12/2021.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM G LULTSCHIK whose telephone number is (571)272-3780.  The examiner can normally be reached on 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Gregory Lultschik/Examiner, Art Unit 3626